  Case 19-22878         Doc 88   Filed 10/03/19 Entered 10/03/19 15:47:09           Desc Main
                                   Document     Page 1 of 9



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In re:                                            )    Chapter 7
                                                   )    Case No. 19-22878
 WESTLAKE PROPERTY HOLDINGS, LLC,                  )    (Jointly Administered)
 et al.,                                           )
                                                   )    Hon. Deborah L. Thorne
                                 Debtors.          )
                                                   )
                                                   )

                                       NOTICE OF MOTION

 TO:       See Attached Service List

       PLEASE TAKE NOTICE that on October 8, 2019 at 10:30 a.m. or as soon thereafter
as counsel may be heard, I shall appear before the Honorable Deborah L. Thorne, Bankruptcy
Judge, in Courtroom 613, United States Bankruptcy Court for the Northern District of Illinois,
219 South Dearborn Street, Chicago, Illinois, and shall then and there present the Application Of
Trustee For Authority To Employ Wilshire Pacific Capital Advisors, LLC As Financial
Advisor Effective As Of September 10, 2019, a copy of which is attached and herewith served
upon you, and shall pray for the entry of an order in conformity with the prayer of said pleading.

          AT WHICH TIME AND PLACE you may appear if you so see fit.

                                                 Ira Bodenstein, not personally, but as chapter
                                                 7 trustee for the bankruptcy estates of Pipeline
                                                 – Westlake Hospital, LLC and Westlake
                                                 Property Holdings, LLC

 Dated: October 3, 2019                          /s/ David R. Doyle
                                                 One of his proposed attorneys
 Robert M. Fishman
 Allen J. Guon
 David R. Doyle
 Christina M. Sanfelippo
 FOX ROTHSCHILD LLP
 321 North Clark Street, Suite 1600
 Chicago, Illinois 60654
 (312) 517-9200




190164\00004\102856649.v1
  Case 19-22878         Doc 88   Filed 10/03/19 Entered 10/03/19 15:47:09             Desc Main
                                   Document     Page 2 of 9



                                  CERTIFICATE OF SERVICE

        David R. Doyle, an attorney, certifies that he caused to be served a true copy of the
 foregoing notice and attached pleading upon the Electronic Mail Notice List through the ECF
 System which sent notification of such filing via electronic means on October 3, 2019.

                                                          /s/ David R. Doyle

Mailing Information for Case 19-22878

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •   Terence G Banich tbanich@foxrothschild.com, kjanecki@foxrothschild.com
    •   Ira Bodenstein iratrustee@foxrothschild.com,
        IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Erin M Buechler erin.buechler@comed.com
    •   John T Carroll jcarroll@cozen.com, pgiordano@cozen.com;jdeeney@cozen.com
    •   Rosanne Ciambrone rciambrone@duanemorris.com,
        jkahane@duanemorris.com;rpdarke@duanemorris.com;jjohnson3@duanemorris.com
    •   Scott R Clar sclar@cranesimon.com,
        mjoberhausen@cranesimon.com;asimon@cranesimon.com
    •   Jeffrey C Dan jdan@cranesimon.com,
        sclar@cranesimon.com;mjoberhausen@cranesimon.com
    •   David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
    •   Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
    •   Allen J Guon aguon@foxrothschild.com,
        plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   Kevin H Morse kmorse@clarkhill.com
    •   Nancy A Peterman petermann@gtlaw.com,
        chilitdock@gtlaw.com;greenbergc@gtlaw.com
    •   Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com
    •   John R Weiss jrweiss@duanemorris.com




190164\00004\102856649.v1                     2
  Case 19-22878         Doc 88    Filed 10/03/19 Entered 10/03/19 15:47:09          Desc Main
                                    Document     Page 3 of 9



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In re:                                             )    Chapter 7
                                                    )    Case No. 19-22878
 WESTLAKE PROPERTY HOLDINGS, LLC,                   )    (Jointly Administered)
 et al.,                                            )
                                                    )    Hon. Deborah L. Thorne
                                 Debtors.           )

          APPLICATION OF TRUSTEE FOR AUTHORITY TO EMPLOY
      WILSHIRE PACIFIC CAPITAL ADVISORS, LLC AS FINANCIAL ADVISOR
                   EFFECTIVE AS OF SEPTEMBER 10, 2019

          Ira Bodenstein, not individually, but solely in his capacity as chapter 7 trustee (the

“Trustee”) of the bankruptcy estates of Westlake Property Holdings, LLC (“Holdings”), and

Pipeline – Westlake Hospital, LLC (“Westlake,” and together with Westlake, the “Debtors”),

pursuant to 11 U.S.C. §§ 327 and 328 and Fed. R. Bankr. P. 2014(a), hereby applies to this Court

for authority to employ Eric J. Weissman and Wilshire Pacific Capital Advisors, LLC

(collectively, “WPCA”) as his financial advisor in connection with the above-captioned

bankruptcy cases (“Cases”). In support of this application, the Trustee respectfully states as

follows:

                             JURISDICTION AND BACKGROUND

          1.     On August 6, 2019 (“Petition Date”), the Debtors filed bankruptcy petitions under

chapter 7 of title 11 of the United States Code (“Bankruptcy Code”) in the United States

Bankruptcy Court for the District of Delaware (“Delaware Court”), designated as Case Nos. 19-

11756 and 19-11757, respectively.

          2.     On August 13, 2019, the Delaware Court entered the Order Granting Motion of the

United States Trustee to Transfer Venue to the United States Bankruptcy Court for the Northern

District of Illinois, Eastern Division [Case No. 19-11756, Dkt. No. 59; Case No. 19-11757, Dkt.


190164\00004\102856649.v1
  Case 19-22878         Doc 88    Filed 10/03/19 Entered 10/03/19 15:47:09            Desc Main
                                    Document     Page 4 of 9



No. 57] (“Transfer Orders”) in each of the Cases. Pursuant to the Transfer Orders, the Delaware

Court transferred the Cases to this Court.

        3.      On August 14, 2019, the Office of the United States Trustee appointed Mr.

Bodenstein to serve as chapter 7 trustee of the Debtors’ bankruptcy estates (“Estates”).

        4.      On August 26, 2019, the Court approved the joint administration of the Cases for

procedural purposes only. [Dkt. No. 33.]

        5.      This Court has core jurisdiction to hear this matter and enter a final order granting

the relief requested herein pursuant to 28 U.S.C. §§ 157(b)(2)(a) and 1334 and Internal Operating

Procedure 15(a) of the United States District Court for the Northern District of Illinois. Venue of

this proceeding and Application is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                        THE DEBTORS’ PREPETITION OPERATIONS

        6.      Prior to the Petition Date, the Debtors owned and operated a 230-bed hospital

(“Hospital”) and an adjoining medical office building (“MOB”) in Melrose Park, Illinois.

Holdings is the owner of the real property and equipment for the Hospital, and Westlake is the

operating company for the Hospital.

        7.      The Hospital has ceased operating and accepting patients, and as August 14, 2019,

no patients remained at the Hospital. However, the MOB remains partially leased and is occupied

by a number of tenants.

                   PROPOSED EMPLOYMENT OF FINANCIAL ADVISOR

        8.      Pursuant to 11 U.S.C. §§ 327 and 328 and Fed. R. Bankr. P. 2014 and subject to

Court approval, the Trustee has selected WPCA to act as his financial advisor in connection with

the Cases.




                                                  2
190164\00004\102856649.v1
  Case 19-22878         Doc 88        Filed 10/03/19 Entered 10/03/19 15:47:09           Desc Main
                                        Document     Page 5 of 9



        9.      WPCA is well qualified to represent the Trustee. WPCA is a FINRA-licensed

broker dealer that specializes in the healthcare industry. WPCA’s professionals have significant

experience in providing investment banking and financial advisory services to distressed hospitals,

including negotiating sale transactions, financings and balance sheet restructurings, having advised

debtors, creditors, secured lenders and other parties in interest in bankruptcy cases. Accordingly,

WPCA is well qualified to represent the Trustee in these Cases.

        10.     WPCA proposes to serve as the Trustee’s financial advisor to render the following

services on behalf of the Trustee, among others:

                (a)         Accounts Receivable. Analyze the Hospital’s accounts receivable to
                            determine the collectability thereof; review historical and projected
                            collections by payor class; manage the Hospital’s current third party
                            collections companies and attempt to improve collections; make
                            recommendations regarding outsourcing, in-sourcing or engaging in the
                            bulk sale of various classes of accounts receivable by payor class.

                (b)         Other Receivables. Investigate opportunities to collect other receivables
                            not in the ordinary course, including the Illinois Hospital Assessment
                            Program, DSH receivables, EMR related monies, and other possible
                            claims by the Debtors.

                (c)         Supplies and Inventory. Assist the Trustee in evaluating, and to dispose
                            safely, properly and lawfully of any remaining supplies and inventory,
                            including medical gases, radioactive waste and controlled substances.

                (d)         Furniture, Fixtures and Equipment (“FF&E”). Review the FF&E assets that
                            were acquired by SRC Hospital Investments II, LLC (“SRC”) from Tenet
                            Business Services Corporation and its affiliates in the January 2019
                            acquisition transaction (the “Original FF&E”) and determine which assets
                            currently remain in the Hospital (the “Current FF&E”); determine the
                            market value of those assets and make recommendations regarding the sale
                            or other disposition thereof; and investigate any discrepancies between the
                            Original FF&E the Current FF&E.

                (e)         Real Property. Assess the condition and value of Property’s real property
                            (the “Real Estate”), and make recommendations to the Trustee regarding
                            the possible sale, transfer or other disposition thereof.



                                                     3
190164\00004\102856649.v1
  Case 19-22878         Doc 88        Filed 10/03/19 Entered 10/03/19 15:47:09           Desc Main
                                        Document     Page 6 of 9



                (f)         Accounts Payable and Accrued Expenses. To the extent requested by the
                            Trustee, assist in determining which accounts payable and other accrued
                            expenses qualify as post-petition liabilities.

                (g)         Long-Term Liabilities. Review and assess any secured liabilities of the
                            Debtors, including the senior mortgage debt and other long-term claims.

                (h)         Intercompany Obligations. Review all intercompany accounts, services and
                            other relationships between and among the Hospital, and Louis A. Weiss
                            Memorial Hospital, West Suburban Medical Center, SCR and any other
                            affiliated entities.

                (i)         Staffing. Review existing staffing levels and offer recommendations on how
                            to consolidate staffing expenses appropriately in connection with the wind
                            down of the Hospital.

                (j)         Other Operational Issues. Assist the Trustee in maintaining, transitioning
                            and/or winding down all other areas of hospital operations, including
                            information technology, medical records, insurance, building security and
                            maintenance. Assist the Trustee in the preparation of a wind down budget,
                            as requested.

                (k)         Bankruptcy Reports. Assist the Trustee in the preparation of any bankruptcy
                            related reports, as requested.

                (l)         Sale of Assets. Assist the Trustee in the preparation, marketing and sale of
                            its assets pursuant to the Bankruptcy Code, to the extent that the Trustee
                            determines to attempt to sell such assets.

        11.     The executed WPCA engagement letter (the “Agreement”) with the Trustee is

attached hereto and made part hereof as Exhibit A.

        12.     The Trustee requests that he be authorized to retain WPCA effective as of

September 10, 2019, the date that WPCA began rendering services to the Estates.

                                            COMPENSATION

        13.     The Trustee has agreed to compensate WPCA according to its standard rates, which

are set forth below:

    •   Mr. Eric Weissman: $400/hour
    •   Mr. Stan Otake: $400/hour
    •   Mr. Derek Buchanan: $250/hour
    •   Mr. Kevin Roy: $250/hour
                                                     4
190164\00004\102856649.v1
  Case 19-22878         Doc 88   Filed 10/03/19 Entered 10/03/19 15:47:09           Desc Main
                                   Document     Page 7 of 9



    •   Other WPCA personnel: Range between $200/hour and $300/hour

        14.     In the event that a “Transaction” is consummated during the term of the Agreement,

the Trustee has agreed that WPCA shall be entitled to a success fee (the “Success Fee”) in the

amount of the greater of $200,000 or 3.0% of the “Transaction Value” (as defined in the

Agreement). The term Transaction is defined in the Agreement as the acquisition, directly or

indirectly, by any party or parties (other than an “Exempt Buyer,” as defined in the Agreement) of

all or a substantial portion of the assets of the Estates (which disposition must include the Real

Estate, as such term is defined in the Agreement), by way of including a purchase, lease, license,

exchange, joint venture or other means.

        15.     WPCA will also request reimbursement for reasonable and necessary out-of-pocket

expenses incurred by WPCA in connection with its representation of the Trustee, including, but

not limited to, copying costs and travel, meals and lodging expenses for the WPCA team as

required to perform the contemplated services. Any travel time will be billed in compliance with

the United States Trustee’s Guidelines in an amount equal to 50% of the applicable hourly rate.

        16.     As set forth in the Weissman Statement, WPCA understands that any and all

compensation for services rendered on behalf of the Trustee shall be subject to further Court

approval, after notice and hearing on separate applications made therefor.        WPCA further

understands that the sole source of such compensation shall be the funds of the Estates. No party

in interest, including the Trustee, has agreed to compensate WPCA for either services rendered or

expenses incurred by WPCA in connection with the Cases.

        17.     Other than as provided for and allowed by 11 U.S.C. § 504, there is no agreement

between WPCA and any other firm, person or entity for the sharing or division of any

compensation paid or payable to WPCA.


                                                5
190164\00004\102856649.v1
  Case 19-22878         Doc 88    Filed 10/03/19 Entered 10/03/19 15:47:09            Desc Main
                                    Document     Page 8 of 9



                            DISINTERESTEDNESS OF PROFESSIONALS

        18.     The Trustee submits with this Application the Verified Statement of Eric Weissman

(“Weissman Statement”), the president of WPCA, which sets forth WPCA’s connections with

Debtors, their Estates, their creditors and any other party in interest. To the best of the Trustee’s

knowledge, information, and belief, WPCA is a “disinterested person” within the scope of 11

U.S.C. § 101(14) and as required pursuant to 11 U.S.C. § 327(a). The Trustee has based his

knowledge, information, and belief on this and other matters set forth in this Application upon the

Weissman Statement, a copy of which is attached hereto as Exhibit B.

        19.     As set forth in the Weissman Statement, WPCA has no connections with the

Debtors, their creditors, or any other party in interest herein and neither holds nor represents any

adverse interest in connection with the matters upon which it is to be employed, except as disclosed

in the Weissman Statement.

        20.     WPCA will update and supplement the Weissman Statement should any connection

not disclosed arise or become known to WPCA from and after the date of the Weissman Statement.

                                             NOTICE

        21.     Notice of this Motion has been provided to: (i) the Office of the United States

Trustee; (ii) the Debtors and their counsel; and (iii) all parties who have requested notice in these

Cases. The Trustee submits that the notice provided is sufficient and appropriate under the

circumstances and that no further notice is required. To the extent that this Court determines

otherwise, the Trustee requests that any further notice be waived and that notice be limited to that

already provided.




                                                 6
190164\00004\102856649.v1
  Case 19-22878         Doc 88    Filed 10/03/19 Entered 10/03/19 15:47:09             Desc Main
                                    Document     Page 9 of 9



                                          CONCLUSION

        22.     By virtue of the foregoing, the Trustee submits that the proposed employment of

WPCA to perform the professional services set forth above is in the best interests of the Debtors’

creditors and the Estates and is both necessary and appropriate under the circumstances.

        WHEREFORE, the Trustee requests that this Court enter an order, pursuant to 11 U.S.C.

§§ 327 and 328 and Fed. R. Bankr. P. 2014(a):

        (a)     Authorizing the Trustee to employ Mr. Weissman and WPCA as his financial

advisor, effective as of September 10, 2019, to perform the professional services set forth in this

Application;

        (b)     Approving the compensation arrangement set forth in this Application;

        (c)     Finding that notice of this Application is sufficient, waiving further notice; and

        (d)     Granting such other relief as this Court deems proper and just.

                                                      Respectfully submitted,

                                                      Ira Bodenstein, not personally, but as
                                                      chapter 7 trustee for the bankruptcy estates
                                                      of Pipeline – Westlake Hospital, LLC and
                                                      Westlake Property Holdings, LLC


 Dated: October 3, 2019                               By:    /s/ David R. Doyle
                                                             One of his proposed attorneys


 Robert M. Fishman
 Allen J. Guon
 David R. Doyle
 Christina M. Sanfelippo
 FOX ROTHSCHILD LLP
 321 North Clark Street, Suite 1600
 Chicago, Illinois 60654
 (312) 517-9200



                                                  7
190164\00004\102856649.v1
